Exhibit 10.1

 

 

 

 

 

  

DCON Digital Assets Transfer Agreement between
Peng Youwang and DIGIPAY FINTECH LIMITED

  

 

 

 

 

 

 

 

 

 

 

 

 

Date: 01-23-2018

 

 

 



1

 

 

DCON Digital Assets Transfer Agreement

 

 

The Agreement is signed on 01-23-2018 in Xi’an:

 

Party A: Peng Youwang (Transferor)

 

ID number:

 

Add.: No. 23, Group V, Bayi Village, Xiangdao Town, Gaotai County, Gansu
Province

 

Party B: DIGIPAY FINTECH LIMITED (Transferee)

 

Executive Director: Yongke Xue

 

Add.: P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British
Virgin Islands

 

Party A is the owner of the DCON digital assets in this Agreement and is the
Transferor of 60% of ownership and interest of the DCON digital assets. Party B
is the Transferee of 60% of ownership and interest of the DCON digital assets.
On the basis of equality and voluntariness and friendly consultations, Party A
and Party B reached the following agreements regarding the transfer of DCON
digital assets from Party A to Party B or the third party designated by Party B
to be binding on both parties:

 

Article 1 DCON Digital Asset

 

DCON Digital Assets are the DCON Digital Assets owned by Party A, including but
not limited to all the business and technology elements related to or
attributable to DCON, such as its business plans and white papers, business and
business models, architectures, codes, software, applications, technologies,
patents, copyrights, trade secrets, customer lists, business points, trading
platforms, digital rights, authentication systems, agreements and contracts,
intellectual property, Token and the DCON communities established on Nova Realm
City (NRC).

 



2

 

 

As of the signing date of this agreement, Party A confirms that One Hundred
Million (in number: 100,000,000) Tokens of DCON digital assets have been issued.
Token’s distribution plan is that no more than 20% of the total Tokens (i.e.
20,000,000) will be distributed to the DCON operation and technology team, and
the remaining Tokens will be distributed in accordance with the final white
paper of the project.

 

Party A confirms that DCON has completed its launch and started the operation on
the NRC real-name block chain. As of December 30, 2017, 100 DCON communities
have been set up.

 

Article 2 DCON Digital Assets Transfer Price and Payment Method

 

1. Party A and Party B agree that 60% of the ownership and interest in the
entire DCON digital assets under Article 1 of this Agreement will be transferred
from Party A to Party B for NINE MILLION AND SIX HUNDRED THOUSAND Dollars
(“Transfer Price”, in number: $9,600,000).

 

2. Party B shall pay Party A the Transfer Price with the shares of common stock
of its parent company, Future FinTech Group Inc. (NASDAQ: FTFT). FTFT will issue
its restricted shares to Party A or the third party designated by Party A at the
price of USD8.00 per share for 1,200,000 shares. This clause will take effect
upon the approval of the Board of Directors of FTFT. Party A understands that
the shares are not registered with SEC and are issued under an exemption from
the securities laws of the United States. Party A may sell and transfer the
shares under the exemptions of the Rule 144. Both parties agree that FTFT will
issue 600,000 shares to Party A within 30 days after the signing of this
Agreement, and the remaining 600,000 shares will be issued in 90 days of this
Agreement.

 



3

 

 

Article 3 Transfer and Delivery of DCON Digital Assets

 

1. Party A confirms and guarantees it has the lawful ownership of all DCON
digital assets described in Article 1 of this Agreement and it has the right to
transfer the 60% ownership and interest of the DCON digital assets. Party A
confirms and guarantees that no third party (including but not limited to any
partner or technician) has any ownership or dispute over DCON digital assets.
Party A confirms and guarantees that DCON Digital assets do not involve any
legal proceedings, including but not limited to litigation or arbitration. Party
A confirms and guarantees that there is no mortgage, pledge, third-party rights
or any restriction on DCON digital assets. Party A confirms and guarantees that
this Agreement or transfer of DCON digital assets does not need any prior
consent or approval by any debtor, guarantor, mortgagor or any third party.
Party A confirms that the DCON digital assets have received all the required
approvals for its operation. Party A confirms that he has developed and owned
the DCON digital assets without any violation of any relevant laws and
regulations of the state, nor has he received any inquiries, investigations or
penalties from governments and regulators. Party A promises that DCON digital
assets have not infringed the intellectual property rights of any third party or
used any third party's trade secrets or confidential information.

 

2. Party A confirms that 60% ownership and interest of the DCON digital assets
include, but are not limited to, business plans and white papers, business and
business models, architecture, codes, software, applications, technology,
patents, copyrights, trade secrets, customer lists, business points, trading
platforms, digital rights, certification systems, agreements and contracts,
intellectual property, Token and the DCON communities established on NRC, all
commercial and technical elements related to DCON or attributed to DCON ("DCON
Digital assets") and 60% of their pro rata ancillary rights shall be transferred
to Party B or any third party designated by Party B. These ancillary rights are
an integral part of DCON Digital assets. If it is necessary to sign any other
documents to ensure these ancillary rights be transferred to Party B or any
third party designated by Party B, Party A promises to sign or obtain the signed
documents and be responsible for the relevant transfer procedures.

 



4

 

 

3. From the date when Party B acquires 60% of controlling rights and interests
of DCON digital assets pursuant to this Agreement, the corresponding risk of
DCON digital assets shall also be transferred to Party B.

 

4. Party A and Party B confirm that from the date of signing this Agreement, 60%
of the ownership, income rights, disposition rights and all other rights and
interests of DCON digital assets shall be transferred from Party A to Party B.

 

5. Party A confirms that all service agreements signed with relevant
intermediary agencies prior to the signing of this Agreement have been fully
notified to Party B. Party B agrees to assume the rights and obligations under
these service agreements when the DCON digital assets are transferred to Party B
or the third party designated by Party B, and pay the relevant fees in
accordance with these service agreements. Party A agrees to assist Party B to
carry out the rights and obligations under these agreements. Party A promises to
send a copy of these service agreements to Party B for review at least 10 days
prior to the signing day of this Agreement.

 

6. Within 10 days after the signing of this Agreement, Party A shall deliver the
original DCON digital asset proofing documents and relevant service agreements
to Party B. Party B shall, upon verification, issue a receipt to Party A for
receiving the above documents as an appendix to this Agreement.

 



5

 

 

7. After signing of this Agreement, both parties should cooperate with each
other to process the change of the ownership of DCON digital assets on the NRC
chain and change the actual owner of 60% of the ownership and interest of DCON
digital assets to Party B or the third party designated by Party B. Party A
agrees to complete these changes within 30 days, Party B agrees to try its best
to cooperate with Party A.



 

8. After signing this Agreement, the parties shall publish notice on NRC (Nova
Realm City) of the transfer of DCON digital assets and notify relevant personnel
that 60% of the DCON digital assets has been transferred to Party B from Party
A. Party B confirms that Party A’s notification obligation is limited to the
above notice. Party A confirms that community investors have no rights to Party
A’s transfer of DCON digital assets. No matter whether the community investors
sign and confirm the notice of transfer of DCON digital assets, it shall not
affect the effectiveness of the DCON digital assets transfer between Party A and
Party B.

 

9. Both parties agree to establish a company in Japan with the tentative name of
“DCON DigiPay Corp.” as the operation company of DCON. Party B will hold 60%
equity of “DCON DigiPay Corp.” and Party A ’s designated company Nature
Worldwide Resources Ltd. will hold the remaining 40%. Both parties can transfer
their DCON digital assets or designated to “DCON DigiPay Corp.”

 

10. This Agreement is limited to the transfer of DCON Digital Assets owned by
Party A. The debts, liabilities, obligations, payments and others obligations
arising from the development of DCON Digital Assets by Party A shall not be
transferred to Party B. Party A shall bear these debts, liabilities, obligations
and payments by himself.

 



6

 

 

Article 4 Responsibility for Breach

 

After this Agreement takes effect, both Party A and Party B shall strictly
comply with the obligations stipulated in this agreement in line with the
principle of good faith. Any party who breaches its/his promises, confirmation
and guarantees in this Agreement or fails to perform its/his obligations as
stipulated in this Agreement shall be considered as a breach of the Agreement
and shall compensate the other party for any direct losses and reasonable
expenses incurred therefrom unless otherwise agreed in this Agreement.

 

Article 5 Dispute Resolution and Application of Law

 

1. Any dispute arising out of or in connection with this Agreement shall be
settled through friendly consultation. If no agreement can be reached, either
party can file a lawsuit to the local court where Party A is located.

 

2. The validity, interpretation, performance and dispute settlement of this
Agreement shall be governed by the current laws and administrative regulations
of the People’s Republic of China (excluding Hong Kong, Taiwan and Macao)

 

Article 6 Others

 

1. The appendix to this agreement is an integral part of the Agreement and has
the same legal effect as this Agreement.

 

2. This Agreement shall become effective upon the signature or seal by both
parties.

 

3. The Agreement is made in Chinese and in quadruplicate with each having the
same legal effect. Party A holds one copy and Party B holds three copies.

 



7

 

 

(There is no text on this page. This is the signature page of “DCON Digital
Assets Transfer Agreement”)

 

Party A (Signature):

 

 

 

 

Party B (Seal & Signature):

 

 

 

Date: 1/23/2018                                       

 

 

                          

8



 

 